Grant, J.
(after stating the facts). The law did not require the defendant to fence its yard. Rabidon v. Railway Co., 115 Mich. 390 (39 L. R. A. 405).
Defendant was under no obligation to station an employe at this place, or to have one upon its cars, to see that no trespassers were upon its right of way. It had done all that the law required, if it required even that, by posting warning notices along its yard limits, notifying all persons to keep off. The fact, even if it could have been shown, that persons were in the habit of going down this street and into the defendant’s yard, or that children were in *77the habit of playing on or near its tracks, would not tend to fasten any liability upon it, under the circumstances of this case, when its side track was filled with cars liable to be moved at any time. The case is ruled by Rabidon v. Railway Co., supra; Sturgis v. Railway Co., 72 Mich. 619; O’Neil v. Railway Co., 101 Mich. 437; Formall v. Standard Oil Co., 127 Mich. 496; Ryan v. Towar, 128 Mich. 466 (55 L. R. A. 310); MeCaughna v. Electric Co., 129 Mich. 407.
Judgment affirmed.
Carpenter, McAlvay, Montgomery, and Ostrander, JJ., concurred.